Citation Nr: 0321590	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  00-09 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of lower 
back condition.

2.  Entitlement to service connection for scoliosis of the 
lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel

INTRODUCTION

The veteran served on active duty from July 1978 to June 
1999.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana. 

At his hearing before the undersigned in March 2003, the 
veteran withdrew claims of entitlement to service connection 
for a urinary tract infection, tender tailbone, headaches, 
right wrist, right knee, left ankle, kidney stones, and 
astigmatism/myopia and submitted a written statement to that 
effect.  The Board additionally construes correspondence from 
the veteran dated April 21, 2003 to constitute a withdrawal 
of multiple claims for assignment of increased rating, 
including a claim for compensable rating based on multiple 
noncompensable service connected disabilities.  Thus, the 
issues remaining on appeal are as set forth on the first page 
of this decision.


REMAND

The Board observes that the veteran's private physician 
submitted a statement in April 2003 to the effect that the 
veteran had chronic low back pain that was related to 
service.  This statement was received after the case was 
certified to the Board; however, the veteran did not submit a 
waiver of RO jurisdiction with this statement.  However, the 
United States Court of Appeals for the Federal Circuit 
recently invalidated the regulations which empowered the 
Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the veteran or 
his representative.  See Disabled American Veterans v. Sec'y 
of Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. 
App. LEXIS 8275 (Fed. Cir. May 1, 2003).  In this case, a 
waiver has not been received.  

At an October 1999 VA joints examination, there were no 
clinical findings of scoliosis; however, X-rays of the 
thoracolumbar spine revealed a very minimal scoliosis.  The 
diagnosis was chronic low back pain secondary to minimal 
scoliosis, a congenital anomaly.  Under the pertinent laws 
and regulations, when a condition preexisted service, the 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C. § 1153; 38 C.F.R. 3.306(b) (2002).  However, in 
a precedent opinion, VA General Counsel noted that if, during 
service, superimposed disease or injury does occur, service 
connection may be warranted for the resultant disability.  
VAOPGCPREC 89-90 (August 27, 1990); see Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).

Inasmuch as the claims involve medical questions as yet only 
partially addressed, the Board is of the opinion that 
additional development is necessary.  Accordingly, the case 
is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of any and all 
disability associated with the veteran's 
lumbar spine.  All necessary tests and 
studies should be accomplished, and 
clinical manifestations should be 
reported in detail.  The examiner is 
requested to answer the following: 

(1) is the veteran's scoliosis the 
result of a disease process or is it 
considered a defect or abnormality; 

(2) if the veteran's scoliosis is 
the result of a disease or injury, 
is it at least as likely as not that 
it underwent an increase in 
disability during service; and 

(3) if the veteran's scoliosis is 
the result of a disease or injury 
and it underwent an increase in 
disability during service, is it 
clear and unmistakable that the 
increase was due to the "natural 
progress" of scoliosis; or 

(4) if the veteran's scoliosis is a 
congenital or developmental defect, 
was there a superimposed disease or 
injury in service.

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



